Case 1:15-cr-00125-PKC docyme 20 Filed 98/18/28 Page Tott——+

* Sh... Of P of |
ft Ct Budd look. SEG PPR! 7
i _[

 

Southern District
52 Duane Strect-10th Floor, New York, NY 10007
Tel: (212) 417-8700 Fax: (212) 571-0392

Federal Defenders
OF NEW YORK, INC.

 

David E. Parton \ Sourhern District uf New York
‘ Jennifer L, Brown

Executive Director
Avomey-in-Charge

  
   

 

The Honorable P. Kevin Castel
United States District Judge
United States Courthouse

500 Pearl Street

New York, NY 10007

Re: United States v. Gabriel Aguirre Chero
15 CR 125 (PKC)

Dear Judge Castel,

I write to request that the Court grant Gabriel Aguirre Cuero conipassionate
release, pursuant to 18 U.S.C. § 3582(c), and modify his term of imprisonment by
reducing it to time served. Mr. Aguirre Cuero suffers with hypertension which puts
him at serious risk of severe illness and death from COVID-19. See Ex. A (BOP
Medical Records!).2 Mr. Cuero’s medical condition, coupled with the Bureau of
Prison’s (“BOP”) failure to control the spread of COVID-19 in its prisons, place his
health and life in danger. When sentencing Mr. Aguirre Cuero this Court could not
_ have anticipated the risks posed by this unprecedented global pandemic. Prior to his
extradition to the United States, Mr. Aguirre Cuero spent 14 months in Colombian
prisons in deplorable conditions.? In the United States, since early March 2020, Mr.
Aguirre Cuero has been incarcerated at Great Plains Correctional Institution, a GEO

 

i Mr. Aguirre Cuero’s full BOP medical records were obtained by the Government at the
defense request. Exhibit A is a portion of those records relevant to Mr. Aguirre Cuero’s
diagnosis of hypertension.

? Garg et al., Hospitalization Rates and Characteristics of Patients Hospitalized with
Laboratory-Confirmed Coronavirus Disease 2019—-COVID—NET, 14 States, March 1-30
2020, at 462, 5 tbl, CDC, Morbidity & Mortality Weekly Report (Apr. 17, 2020),
https://bit.ly/3belL9d.

 

3 See Defendant’s Sentencing Submission, ECF No. 28.
1

 
